Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because a significant portion of Fig. 1 is washed out/illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2 and 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 3 and 6, the phrase "advantageously" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation at least 100V/m, and the claim also recites 100V/m-20kV/m which is the narrower statement of the range/limitation. Claim 3 also recites the broad recitation at least 1 V, and the claim also recites 1 V -100V which is the narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 0.1-10, and the claim also recites 0.25-4 or 0.5-2 which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites a method for improving soil/manufacturing soil conditioner comprising treating wastewater wherein soil is improved or soil conditioner is manufactured “using” floc material. It is unclear the method steps involved in improving the soil or manufacturing soil conditioner as no method steps relating to the soil or manufacture are provided, only that the produced floc is used.  A claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 8,945,357 in IDS) in view of Herbst et al. (US 4,872,959 in IDS).
Regarding claim 1, Boyle teaches a method for purification of water comprising conveying water to a water purifier, the water purifier comprises an anode of a first anode material and a second anode material, a cathode, a gap between the anode and cathode, the first anode material being aluminum or iron, a secondary voltage applied to the cathode, a first primary voltage applied to the first anode material and a second primary voltage applied to the second anode material, wherein the first and second 
Boyle fails to teach the first anode material being iron and the second anode material being aluminum wherein the aluminum anode portion is downstream of the iron anode portion. Herbst teaches that in treating water, providing an iron anode upstream of an aluminum anode allows for better treatment and very clear water than just treating by one anode alone (C11/L36-42). As such, one skilled in the art would have found it obvious for the first anode material being iron and the second anode material being aluminum wherein the aluminum anode portion is downstream of the iron anode portion as doing so will better treat the water and such an arrangement and material of anodes is known in the art as an effective means to treat water. 
Boyle fails to explicitly teach the first and second primary voltages being higher than the secondary voltage. Herbst teaches that it is common to apply different voltages to the various anodes thereby more effectively removing contaminants while allowing the anode to last longer or shorter depending on the desired voltage/consumption rate (C7/L1-33 and C10/L43-66). As such, one skilled in the art would have found it obvious to modify the voltages of the anodes and/or cathode depending on the results desired and fluid treated. 
Boyle fails to teach the amount of the additive being added being 1-50g per cubic meter of water. Boyle does teach that the type and concentration of the flocculant can be modified according the particular wastewater needs. As such, modifying the concentration is a result effective variable.  Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.).
Regarding claims 3-4, modified Boyle does not teach the voltage difference being as claimed. However, as stated above, modifying the voltage affects precipitation efficiency as well as longevity of the anodes. As such, one skilled in the art would have found it obvious to optimize the voltages according to the fluid treated and results desired as adjusting the voltages is a known results effective variable. 
Regarding claim 7, as seen in Fig. 1, the additive is added after the cathode. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 8,945,357 in IDS) in view of Herbst et al. (US 4,872,959 in IDS) as applied to claim 1 above, and further in view of Kuji et al. (US 3,944,478 in IDS).
Regarding claim 2, Boyle states the type of flocculant can be chosen depending on the fluid treated but fails to state the flocculant is a polymer. Kuji teaches that a polymer flocculant is used in conjunction with an anode and a cathode (C11/L13-37). As such, one skilled in the art would have found it obvious to use a polymer flocculant as the generic flocculant in Boyle as it is a known and used flocculant in the art used to treat similar streams with similar methods. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 8,945,357 in IDS) in view of Herbst et al. (US 4,872,959 in IDS) as applied to claim 1 above, and further in view of Miller et al. (US 2007/0227904).
Regarding claim 5, Boyle fails to teach how the solids generated are employed. Miller teaches that after electrolytic treatment, the separated solids can be used as fertilizer (soil conditioner/improve soil) ([0042]). As such, one skilled in the art would have found it obvious to use the separated solids/flocs as fertilizer as it uses a waste material in a beneficial manner. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 8,945,357 in IDS) in view of Herbst et al. (US 4,872,959 in IDS) as applied to claim 1 above, and further in view of Revington et al. (US 2012/0175315).
Regarding claim 6, Boyle states that flocculant is added to the water being treated from a flocculant tank. One skilled in the art would have immediately found that the flocculant in the flocculant tank would either be in liquid/solution form or solid form. Revington teaches that flocculant added to wastewater being treated would be added in flocculant solution form as to provide for easy pumping and flowability (claim 1 and Fig. 1). As such, one skilled in the art would have found it obvious to provide the flocculant being added in solution form as it is a known flocculant state for adding flocculant and allows for flow through pipes and injectors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER KEYWORTH/Primary Examiner, Art Unit 1777